Order issued September 21, 2012




                                              In The
                                  <!rnurt nf Appeals
                        lliiftq ilistrict nf IDcxas at ilallas
                                      No. 05-12-01286-CV

                      IN RE ALICE LONGFELLOW, ET AL., Relators

                 Original Proceeding from the 134th Judicial District Court
                                   Dallas County, Texas
                              Trial Court Cause No. 12-02900


                                           ORDER
                        Before Justices Morris, Richter, and Lang-Miers

       The Court has before it relators' petition for writ of mandamus. The Court requests that real

parties in interest and respondent file any responses by October 1, 2012.